MEMORANDUM **
Jose Alfredo-Chavarin, Jr. appeals from the 132-month sentence imposed following his guilty-plea conviction for conspiracy to distribute over 1,000 kilograms of marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
As an initial matter, we reject the government’s contention that we lack jurisdiction to review Chavarin’s appeal. See United States v. Treleaven, 35 F.3d 458, 461 (9th Cir.1994).
Chavarin contends that the government breached the plea agreement by not moving for a downward departure based on substantial assistance and that the government’s failure to so move was arbitrary. The plea agreement demonstrates that the government was not obligated to move for the departure, see United States v. Cannel, 517 F.3d 1172, 1177 (9th Cir.2008), and we conclude that the government’s refusal to move was rationally related to a legitimate governmental end, see Wade v. United States, 504 U.S. 181, 187, 112 S.Ct. 1840, 118 L.Ed.2d 524 (1992).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.